COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-16-00456-CR
                             NO. 02-16-00457-CR


MELVIN LEE HAYES                                                    APPELLANT

                                       V.

THE STATE OF TEXAS                                                       STATE


                                    ----------

          FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY
                 TRIAL COURT NOS. 1464678D, 1464680D

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Appellant Melvin Lee Hayes attempts to appeal his convictions for theft

and escape. Each of the trial court’s certifications states that this “is a plea-

bargain case, and the defendant has NO right of appeal.” See Tex. R. App. P.

25.2(a)(2); see also Tex. Code Crim. Proc. Ann. art. 44.02 (West 2006). On

December 2, 2016, we notified Hayes that these appeals may be dismissed

      1
       See Tex. R. App. P. 47.4.
pursuant to the trial court’s certifications unless he or any party desiring to

continue the appeals filed a response showing grounds for continuing the

appeals. See Tex. R. App. P. 25.2(d), 44.3. We have not received a response.

Accordingly, in accordance with the trial court’s certifications, we dismiss these

appeals. See Tex. R. App. P. 43.2(f).

                                                  PER CURIAM

PANEL: MEIER, GABRIEL, and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: April 6, 2017




                                        2